                                           Case 3:18-cv-04856-SI Document 54 Filed 05/29/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                UNITED STATES DISTRICT COURT

                                   5                               NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     MATTHEW R. PEREZ,                               Case No. 18-cv-04856-SI
                                   8                  Plaintiff,
                                                                                         JUDGMENT
                                   9            v.

                                  10     E. MOORE, et al.,
                                  11                  Defendants.

                                  12
Northern District of California
 United States District Court




                                  13         Judgment is now entered in favor of defendants and against plaintiff.

                                  14

                                  15         IT IS SO ORDERED AND ADJUDGED.

                                  16

                                  17   Dated: May 29, 2020

                                  18                                                 ______________________________________
                                                                                     SUSAN ILLSTON
                                  19                                                 United States District Judge
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
